Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 1 of 22 Page ID #:17
                                           EXHIBIT 2
                                                                            COPY
   l   Todd M. Friedman (SBN 216752)                                        SUPERIORCpURTE
                                                                                         OF ~ IFORNrA
                                                                             counm- oF    sAr~ BERAwRalbo
       Adrian R. Bacon (SBN 280332)                                             sAN l3ER(~ARDfNO
   2                                                                                             f~ISTf2rcr
       Meghan E. George (SBN 274525)
   3   Thomas E. Wheeler (SBN 308789)                                               FEQ        2021
       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
   4   21550 Oxnard St. Suite 780,                                     8Y
   5
       Woodland Hills, CA 91367                                             FlI\dAl COR   -
       Phone: 877-206-4741                                                                    MIRE , DEPUTy
   6   Fax:866-633-0228
       tfriedman@toddflaw.com
   7
       abacon@toddflaw.com
   s
       mgeorge@toddflaw.com
       twheeler@toddflaw.com
   9   Attorneys for Plairztiff
  10
                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
  11
                             FOR THE COUNTY OF SAN BERNARDINO
  12

  13                                                         CASE NO.: C,V SB                 219323          i
       LEAVONNA CHEFF,
  14
                                                             COMPLAINT FOR DAMAGES AND
  15                          Plaintiff,                     DEMAND FOR JURY TRIAL

  16   V.

  17
       BIG LOTS STORES, INC.; and DOES 1-50,
  18
                              Defendant(s)
  19

  20
              Plaintiff, LEAVONNA CHEFF (hereinafter "Plaintiff), hereby brings his complaint
  21
       against Defendant BIG LOTS STORES, INC (hereinafter "Defendants") and states and alleges
  22
       as follows:
  23
                                               INTRODUCTION
  24
              1.      This action is within the Court's jui-isdiction ptu•suant to the provisions of
  25
       Califoniia Lnbor Code §§ 201-204, 226, 226.7, 510, 512, 1194, 1194.2 and 1199, and Califoniia
  26
       Baisiiiess aizd Professtofis Code §§ 17200, et seq. Additionally, this action is brought pursuant to
 27

  2s
                                                        I

                                                    Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 2 of 22 Page ID #:18




     California's prohibition of Wrongful Termination in Violation of Public Policy, Cal. Lab. Code
2    § 1102.5(c) and Cal. Gov't Code § 12940(h).
cm          2.       This Complaint challenges illegal einployment practices resulting in violations of
 4   the California Labor Code, Business and Professions Code, and applicable Industrial Welfare
 5   Commission ("IWC") wage order against Plaintiff.
 6          3.       Plaintiff is informed and believes and based tliereon alleges that Defendants,
 7   jointly and severally, have acted intentionally and with deliberate indifference and conscious
 8   disregard of the rights of employees in, alnong other things, failing to provide the statutorily
 9   required meal and rest periods and failing to pay the statutorily required meal period and rest
lo   period premium wages when not provided, failing to pay all minilnuln, regular and overtime
11   wages due, failing to pay wages in a timely fashion, including at the end of employment, and
12   failing to keep statutorily required payroll records and provide those records upon request.

13          4.       Plaintiff is informed and believes and based thereon allege that Defendants have

14   engaged in, among other things, a systeln of willful violations of the California Labor Code,

15   Business and Professions Code, and applicable IWC wage order (Wage Order 7) by: (a) failing
16   to pay all final wages to Plaintiff in a timely fashion; (b) failing to pay required minimum,

17   regular and overtilne wages to Plaintiff; (c) failing to pay all meal and rest period premium

18   wages to Plaintiff; (d) failing to provide, or tilnely provide, all required meal and rest periods to

19   Plaintiff; and (e) failing to keep and provide proper records pursuant to California Labor Code §

20   226.

21           5.      Plaintiff also alleges that Defendants, and each of them, had the clear ability to

22   pay such wages as are/were due and owing to the Plaintiff, but intentionally did not pay such

23   wages, in conscious disregard of the rights of Plaintiff to timely paylnent of her wages.

24           6.      This action seeks relief for the un-remediated violations of California law

25   including, inter alia:

26           a.      Dalnages and/or restitution, as appropriate, to Plaintiff, for non-payment of the

27   wages due and interest thereon;

28

                                                       2

                                                  Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 3 of 22 Page ID #:19




 1          b.      Damages and/or restitution, as appropriate, to Plaintiff, for non-payinent of ineal
2    and rest period wages, including preinium wages;
 3          C.      Damages and/or penalties for Plaintiff, who was not issued accurate iteinized
4    wage statements in conformity with California law.
 5          d.      Damages and/or penalties for Plaintiff, who was terminated, and who was not
 6   paid all wages due and owing in conforinity with California law;
 7          e.      Damages and/or penalties for Plaintiff, who was wrongfully terminated, in
 8   violation of California Public Policy and California law;
 9          f.      Attorney fees and costs as provided by statute and/or applicable case law
lo   including, without limitation, Labor Code §§ 226 and 1194, and Code of Civil Procedure §
11   1021.5; and such other relief as the Court deems just and proper.
12          7.      The policies, practices and customs of Defendants described above and below

13   have resulted in the unjust enrichment of Defendants and an unfair business advantage over

14   businesses that routinely adhere to the strictures of the California Laboi• Code and the Business

15   and Professions Code.

16                                   JURISDICTION AND VENUE

17          8.      This Court has jurisdiction over this matter pursuant to the provisions of the

]s   California Labor Code and regulations, as well as Business & Professions Code § 17200.

19   Venue is proper in San Bernardino County because the conduct alleged herein which gives rise

20   to the claims asserted occurred within San Bernardino County. Specifically, Plaintiff worked

2]   for Defendants within San Bernardino County, and the wages herein claimed were earned by

22   tliem in San Bernardino County.

23                                               PARTIES

24          9.      Plaintiff is informed and believes and based thereon allege that Defendant BIG

25   LOTS STORES, INC. ("Big Lots") is an Ohio corporation with retail stores nationwide.

26   Plaintiff is informed and believes and thereon alleges that Defendant, at all tiines herein

27
     mentioned, is and was doing business in the County of San Bernardino, State of California.

28

                                                      3

                                                 Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 4 of 22 Page ID #:20




 1             10.    Plaintiff LEAVONNA CHEFF is, and at relevant times herein was, a resident of i
 2     the County of San Bernardino, California. From on or about 2016 to March 2019, Plaintiff had
 3     been employed by Defendants. Plaintiff was einployed by Defendants and promoted to Lead
 4     I Support.
 5             11.    Plaintiff is informed and believes and based thereon alleges that at all times
 6      herein mentioned Defendants are and were corporations, business entities, individuals, and
 7     partnerships, licensed to do business and actually doing business in the State of California.
 8             12.    Plaintiff does not know the true names or capacities, whether individual, partner
 9      or corporate, of the defendants sued herein as DOES 1 through 50, inclusive, and for that
lo      reason, said Defendants are sued under such fictitious names. Plaintiff prays for leave to amend
11      this Complaint when the true names and capacities of said Doe Defendants become known to
12      Plaintiff. Plaintiff is informed and believes and thereon alleges that each of said fictitious

13 '    Defendants were responsible in some way for the matters alleged lierein, and proximately

14      caused Plaintiff, as well as members of the general public, damages as more specifically

15      identified below.

16              13.    At all tiines herein mentioned, each of said Defendants participated in the doing

17      of the acts hereinafter alleged to have been done by the named Defendants; and, furthermore,

18      the Defeiidants, and each of theln, were the ageiits, servants and employees of each of the other

19      Defendants, as well as the agents of all Defendants, and at all times herein mentioned were

20      acting within the course and scope of said agency and elnployment.

21              14.    Plaintiff is informed and believes and based thereon alleges that at all times

22      material hereto, each of the Defendants named herein was the agent, employee, alter ego and/or

23      joint venturer of, or working in concert with, each of the other co-Defendants and was acting

24      within the course and scope of such agency, employment, joint venture, or concerted activity.

25      To the extent said acts, conduct, and omissions were perpetrated by certain Defendants, each of

26      the remaining Defendants confirmed and ratified said acts, conduct, and omissions of the acting

27
        Defendants.

28

                                                        4

                                                    Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 5 of 22 Page ID #:21




 1          15.     At all times herein mentioned, Defendants, and each of them, were members of,
 2   and engaged in, a joint venture, partnership and common enterprise, and acted within the course
 3   and scope of, and in pursuance of, said joint venture, partnership and common enterprise.
 4          16.     Plaintiff is further informed and believes and based thereon alleges, at all times
 5   herein material, each of the Defendants were completely dominated and controlled by its Co-
 6   Defendants, and each was the alter ego of the other. Whenever and wherever reference is made
 7   in this Complaint to any conduct by Defendant or Defendants, such allegations and references
 8   shall also be deemed to mean the conduct of each of the Defendants, acting individually, jointly,
 9   and severally. Whenever and wherever reference is made to individuals who are not named as
lo   Defendants in this Complaint, but were employees and/or agents of Defendants, such
11   individuals at all relevant times acted on behalf of Defendants named in this Complaint within
12   the scope of their respective employments.
13          17.     At all times herein mentioned, the acts and omissions of various Defendants, and

14   each of them, concurred and contributed to the various acts and omissions of each and all of the

15   other Defendants in proximately causing the injuries and damages as herein alleged. At all

16   times herein inentioned, Defendants, and each of them, ratified each and every act or omission

17   complained of herein. At all times herein mentioned, the Defendants, and each of them, aided

18   and abetted the acts and olnissions of each and all of the other Defendants in proxilnately

19   causing the damages as lierein alleged.

20                                     FACTUAL ALLEGATIONS
21          18.     Big Lots is a retail colnpany, based out of Columbus, Ohio, that sells a wide

22   variety of items. In or about 2010, Plaintiff commenced employment with Defendants at their

23   store In San Bernardlno COunty.

24          19.     In or around 2016, Plaintiff was promoted to Lead Support which included the

25   duties of a"manager on duty," which consisted of closing and opening the store and haiidling

26   stock after the store was closed. Despite having managerial duties, she was paid hourly at the

27   rate of $12.96/hour and, after a raise, $13.50/hour.

28

                                                      5

                                                  Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 6 of 22 Page ID #:22




 1            20.     Because Plaintiff would both open and close the store on back-to-back days,
 2   including stocking and other tasks over niglit, she was forced to work split-shifts in which she
 3   would work two long blocks of time separated by a three (3) hour break, tlius constituting a
 4   split-shift. The amount of her wages for the hours worked did not exceed the minimuln wage
 5   for the hours worked plus one additional hour, such that Plaintiff was entitled to a split-shift
 6   I differential for such days.
 7           21.      Additionally, because Plaintiff was the "manager on duty" when she opened and
 8   closed the stores, she was unable to take meal or rest breaks because there was no employee to
 9   provide relief to pennit her to take a meal or rest break, or no employee qualified to relieve her
lo   from her position. Accordingly, Defendants denied Plaintiff her lawful meal and rest breaks.
11           22.      Plaintiff s job routinely demanded she work well in excess of 40 hours per week
12   and 8 hours per day. Plaintiff would routinely worlc 6-7 days per week, and would often work
13   in excess of 12 hours per day after accounting for the split-shift, but would not be appropriately

14   paid overtime wages.

15           23.      Plaintiff was regularly overbooked and worked long and split shifts without

16   additional overtime and double time pay, and without receiving meal and rest periods.

17           24.      Plaintiff's timesheets reflect numerous back-to-back 'shifts, as well as timespans

18   where she would work up to fifteen (15) straight days without a day off but not be paid overtime

19   as required.

20           25.      Plaintiff was also forced to clock out for lunch but have the lunch break denied

21   because she was the only manager on duty worlcing at the time.

22           26.      In October 2018, Defendants informed its employees that employees who did not

23   take their required meal and rest breaks would be written up. Plaintiff coinplained to Defendants

24   that there were many times when was unable to take her mandated meal or rest breaks because

25   Defendants' scheduling of einployee shifts did not provide her with adequate relief. Plaintiff

26   requested adequate relief in order to take her required meal and rest breaks, but Defendants

27   failed to provide relief and siinply told Plaintiff not to work through her breaks, which Plaintiff

28   was unable to do:
                                                      ~~


                                                  Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 7 of 22 Page ID #:23




 1          27.     In March of 2019, in response to Plaintiffls complaints about her meal and rest
 2   breaks and inability to comply with Defendants' policies due to Defendants purposeful
 3   scheduling of Plaintiff, Plaintiff's einployment was terminated by Defendants for exercising her
 4   protected rights as a whistleblower.
 5          28.     Plaintiff alleges that these circumstances constitute a constructive and wrongful
 6   termination, in retaliation of Plaintiffls colnplaint to Defendants regarding her inability to take
 7   breaks due to the scheduling issues. Defendants' acts constitute numerous violations of
 8   California Public Policy.
 9          29.     At all times herein mentioned, Plaintiff was an employee of Defendants in the
lo   State of California, and Defendants were and are elnployers elnploying persons in the State of
11   California. As such, Plaintiff was the type of persons contemplated to be protected by the
12   California Labor Code and the Wage Order, and said laws and regulations were intended to
13   apply to Defendants and to prevent the type of injury and damage herein.
14          30.     Plaintiff is informed and believes and based thereon alleges that Defendants are

15          and were advised by skilled lawyers and other professionals, employees, and advisors

16   with knowledge of the requirements of California's wage and hour laws.

17          31.     Plaintiff is inforined and believes and based thereon alleges that Defendants

18   know, should know, knew or should have knowli that Plaintiff was entitled to receive duty-free

19   meal periods within tlie first five (5) hours of any shift of six (6) or more hours worked, and that

20   any failure to do so requires Defendants to pay Plaintiff one (1) hour of wages per day for

21   untimely, missed, or on-duty meal periods.

22          32.     Plaintiff is inforined and believes and based thereon alleges that Defendants had

23   a consistent policy or practice of requiring Plaintiff to continue working through meal periods,

24   or were required to stay on the premises during their meal periods, or were interrupted during

25   their meal periods, or Defendants otherwise failing to provide a duty-free meal period within the

26   first five (5) hours of any sliift of six (6) or more hours worked.

27          33.     Plaintiff is informed and believe and based thereon alleges that Defendants had a

28   consistent policy or practice of failing to compensate Plaintiff for duty-free ineal periods that
                                                       7

                                                   Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 8 of 22 Page ID #:24




 1     were not provided within the first five (5) hours of any shift of six (6) or more hours worked,
 2     and for on-duty meal periods.
 3            34.     Plaintiff .is informed and believes and based thereon alleges that Defendants
 4     know, should know, knew or should have known that Plaintiff were and are entitled to one (1)
 5     ten (10) minute rest break for each shift of four (4) hours or more, and that any failure to allow
 6     said breaks requires Defendants to pay Plaintiff one (1) hour of wages per day for missed or on-
 7     duty rest breaks.
 8            35.     Plaintiff is informed and believes and based thereon alleges that Defendants had
 9     a consistelit policy or practice of failing to provide to Plaintiff one (1) ten (10) minute break for
lo     each shift of four (4) hours or more worked.
11 '          36.     Plaintiff is inforined and believes and based thereon alleges that Defendants had
12 '   a consistent policy or practice of failing to compensate Plaintiff for ]nissed rest breaks that were
13     not provided within each four (4) hours of a shift.

14            37.     Plaintiff is inforined and believes and based thereon alleges that Defendants had

15     a consistent policy or practice of failing to colnpensate Plaintiff over-time pay for all overtime

16     hours, and regular pay for any regular hours worked, and at least minimuln wage for all hours

17     worked.

18            38.     Plaintiff is informed and believes and based thereon alleges that Defendant had a

19     consistent policy or practice of failing to provide Plaintiff with accurate wage stateinents

20     reflecting the true number of hours worked due to Defendants' failure to provide lawful, timely,

21     and duty-free lneal and rest periods aiid failure to document all hours worked.

22                                       FIRST CAUSE OF ACTION

23                                      UNPAID OVERTIME WAGES

24                  (California Labor Code §§ 51®, 1194, 1198 and ICW Wage Order 7)

25                                   -By Plaintiff Against All Defendants-

26            39.     Plaintiff realleges and incorporates herein by reference each and every allegation

27     contained in the preceding paragraphs of this Complaint as though fully set fortli herein.

28

                                                         8

                                                    Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 9 of 22 Page ID #:25




1           40.     This action is brought, in part, pursuant to the Wage Order and California LaboY
2    Code §§ 510, 1194 and 1198. Under the Wage Order and Califorrria Labos- Code § 510,
3    Defendants were required to compensate Plaintiff for all overtime, calculated at one and one-
4    half (1-%2) times the regular rate of pay for hours worked in excess of eight (8) hours per day
5    and/or forty (40) hours per week, two (2) times the regular rate of pay for hours worked in
6    excess of twelve (12) hours per day, and two (2) times the regular rate of pay for hours worked
 7   in excess of eight (8) hours on the seventh (7t") day of work.
 8          41.     While employed by Defendants, Plaintiff was required to work more than eight
 9   (8) hours in a day or forty (40) hours in a week. Plaintiff was often required to work more than
lo   seven (7) days consecutively but was not paid overtime as required for such scheduling. By
11   failing to compensate Plaintiff for the hours worked, Defendants liave failed and continue to fail
12   to pay the overtime compensation owed to Plaintiff pursuant to the Wage Order and the

13   California Labor Code.

14          42.     Plaintiff is informed and believes and based thereon alleges that Defendants'

15   policy and practice of requiring overtime work and not paying for said work according to the

16   overtime mandates of California law is, and at all times herein mentioned was, in violation of

17   California Labor Code § 1194, applicable regulations, and the Wage Order. Defendants'

18   employment policies and practices wrongfully and illegally failed to compensate Plaintiff

19   overtime compensation earned as required by California law.

20          43.     The conduct of Defendants and their agents and employees as described herein

21   was willful and intentional and part of a corporate policy, procedure and practice. Furthermore,

22   Defendants willfully failed to pay Plaiiitiff proper compensation for all overtime hours worked

23   at the appropriate rate of overtime pay.

24          44.     Plaintiff is informed and believes and based thereon alleges that Defendants'

25   willful failure to provide all overtime wages due and owing them upon separation from

26   employment results in a continued payment of wages up to thirty (30) days from the time the

27   wages were due. Theref.ore, Plaintiff is entitled to compensation pursuant to California Labor

2s   Code § 203.
                                                      9

                                                  Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 10 of 22 Page ID #:26




 1               45.        Such   administration of unlawful corporate       policy regarding employee
 2     compensation as described herein creates an entitlement to recovery by Plaintiff for damages
 3     and wages owed, and for penalties, interest, costs and attorney's fees, in an amount to be proven
 4    I at time of trial.
 5                                         SECOND CAUSE OF ACTION
 6                                         Failure to Pay All Regular Wages
 7                                           (California Laboi- Code § 204)
  8                                      -By Plaintiff Against All Defendants-
  9              46.               Plaintiff realleges and incorporates herein by reference each and every
 lo    allegation contained in the preceding paragraphs of this Complaint as though fully set forth
 11    herein.
 12              47.               At all times relevant herein, Defendants were required, by California

 13    Laboi• Code § 204, to compensate Plaintiff correct and proper regular wages for all regular

 14    hours worked.

 15              48.               As a pattern and practice, Defendant required Plaintiff to clock out for

 16    lunch while requiring her to remain on duty, thus depriving her of the pay for that lunch break

 17    when she was on duty.

 18              49.               Plaintiff is informed and believes and based thereon alleges that

 19    Defendants willfully failed to pay Plailitiff all regular wages for all hours worked. Plaintiff is

 20    informed and believes and based thereon alleges that Defendants' willful failure to provide all

 21    regular wages due and owing upon separation fi•om employment results in a continued payment

 22    of wages up to thirty (30) days fi•om the time the wages were due. Therefore, Plaintiff is

 23    entitled to compensation pursuant to California Labor Code § 203.

 24              50.               Such a pattern, practice and uniform administration of unlawful corporate

 25    policy regarding employee compensation as described herein creates an entitlement to recovery

 26    by Plaintiff for damages and wages owed, and for penalties, interest, costs and attorney's fees.

 27
                                             THIRD CAUSE OF ACTION

 28
                  FAILURE TO PAY MINIMUM WAGES AND LIQUIDATED DAMAGES
                                                           io

                                                        Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 11 of 22 Page ID #:27




                      (Labor Code §§ 558, 1194, 1194.2, 1197 & 1198, and Wage Order)
 I
                                    -By Plaintiff Against All Defendants-
 3              51.           Plaintiff realleges and incorporates herein by reference each 'and every
 4    allegation contained in the preceding paragraphs of this Complaint as though fully set forth
 5    herein.
 6              52.           This cause of action is brought pursuant to California Labor Code § 1194,
 7    which provides that non-exempt employees are entitled to the statutory hourly minimum wage
 8    for work performed.
 9              53.           At all times relevant lierein, Defendants were required to compensate
 lo   Plaintiff at least the statutorily mandated minimuln wage for all regular hours worked.
 11             54.           As a pattern and practice, Defendants regularly required Plaintiff to clock
 12   out for lunch breaks but then remain on duty, thus failing to pay her the lninimum wage for that
 13   time period.

 14             55.    Additionally, Defendants scheduled Plaintiff to work inultiple shifts in the same

 15   twenty-four (24) hour period with a limited gap of a few hours between two separate shifts, thus

 16   constituting a"split-shift," but failed to pay Plaintiff the split-shift differential of one hours

 17   wage at minimum wage as required by the Wage Order for such scheduling.

 18             56.           As a result, Defendalits regularly failed to pay Plaintiff the statutorily

 19   required minimum wage for all hours worked.

 20             57.           Defendants' conduct as alleged herein is in violation of California Labor

 21   Code § 1194 arid the Wage Order. Defendants' employment policies and practices wrongfully

 22   and illegally failed to colnpensate Plaintiff for all hours worked at minilnum wages as required

 23   by California law.

 24             58.           Plaintiff is informed and believes and based thereon alleges that

 25   Defendaiits willfully failed to pay Plaintiff minimum wages for all hours worked. Plaintiff is

 26   inforined and believes and based thereon alleges that Defendants' willful failure to provide

 27   wages due and owing upon separation from employment results in a continued payment of

 28
                                                       11

                                                   Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 12 of 22 Page ID #:28




 1    wages up to thirty (30) days from the time the wages were due. Therefore, Plaintiff is entitled to
 2    compensation pursuant to California Labor Code § 203.
 3               59.           Such a pattern, practice and uniform administration of unlawful coi-porate
 4    policy regarding elnployee coinpensation as described herein creates an entitlement to recovery
 5    by Plaintiff for damages and wages owed, and for liquidated damages, penalties, interest, costs
 6    I and attorney's fees.
 7                                      FOURTH CAUSE OF ACTION
 8                                     Failure to Pay All Regular Wages
 9                     (California Labor Code §§ 1197.1 and 1199, and the Wage Order)
 lo                                  -By Plaintiff Against All Defendants-
 11              60.           Plaintiff realleges and incorporates herein by reference each and every
 12    allegation contained in the preceding paragraphs of this Complaint as though fully set forth

 13    herein.

 14              61.           At all times relevant herein, Defendants were required by California

 15   Labor Code §§ 1197.1 and 1199 and the Wage Order to compensate Plaintiff correct and proper

 16    wages for all hours worked.

 17              62.           As a pattern and practice, Defendant required Plaintiff to clock out for

 18    lunch while requiring her to relnain on duty, thus depriving her of the pay for that lunch break

 19    wheli she was on duty.

 20              63.           Plaintiff is informed and believes and based thereon alleges that

 21    Defendants willfully failed to pay Plaintiff wages for all hours worked. Plaintiff is inforined

 22    and believes and based thereon alleges that Defendants' willful failure to provide all wages due

 23    and owing upon separation from employment results in a continued payment of wages up to

 24    tliirty (30) days from the tilne the wages were due.          Therefore, Plaintiff is entitled to

 25    colnpensation pursuant to California Labor Code § 203.

 26              64.           Such a pattern, practice and uniforin administration of unlawful corporate

 27
       policy regarding employee compensation as described herein creates an entitlement to recovery

 28

                                                        12

                                                    Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 13 of 22 Page ID #:29




 1    by Plaintiff for damages and wages owed, and for penalties, interest, costs and attorney's fees,
 2    in an amount according to proof.
 3                                        FIFTH CAUSE OF ACTION
 4                                  Failure to Allow or Pay for Meal Periods
 5                     (California Labor Code §§ 226.7, 512, 558, & 1198, and Wage Order)
 6                                    -By Plaintiff Against All Defendants-
 7               65.            Plaintiff realleges and incorporates herein by reference each and every
 8    allegation contained in the preceding paragraphs of this Complaint as though fully set forth
 9    lierein.
 lo              66.            At all times relevant herein, Defendants were required to provide Plaintiff
11    with meal periods that comply with the California Labor Code and applicable regulations and
 12   the Wage Order, including California Labor Code §§ 226.7 and 512.
 13              67.            Consistent with Defendants' corporate policy, practice and pattern,

 14   Defendants regularly failed to provide, and in fact denied, Plaintiffls statutorily compliant meal

 15   periods.

 16              68.            Consistent with Defendants' policy, practice and pattern, Defendants

 17   regularly staffed shifts in a way that did not allow Plaintiff to take or timely take uninterrupted,

 18   duty-free meal periods. As a pattern and practice, Defendants regularly failed to accurately

 19   record meal periods. Furthermore, pursuant to Defendants' coiporate policy, procedure and

20    practice, Defendants improperly recorded the timing and taking of ineal periods by editing the

21    hours worked by Plaintiff to reflect that meal periods were taken when in fact they were not

22    taken, or to reflect a different tilne than the meal periods were actually taken, or a different

 23   amount of time taken for meal periods than was in fact actually taken.

 24              69.            Plaintiff is informed and believes and based tliereon alleges that

 25   Defendants willfully failed to pay .Plaintiff proper meal period premium wages for all non-

 26   compliant or missed meal periods. Plaintiff is informed and believes and based thereon alleges

 27   that Defendants' willful failure to provide all such meal period wages due and owing Plaintiff

 2s
      upon separation from employment results in a continued payment of wages up to tliirty (30)
                                                         13

                                                     Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 14 of 22 Page ID #:30




 1    days froin the time the wages were due.        Therefore, Plaintiff is entitled to compensation
 2    pursuant to California Labor Code § 203.
 3              70.          Such a pattern, practice and uniform administration of unlawful corporate
 4    policy regarding employee compensation as described herein creates an entitlement to recovery
 5    by Plaintiff for damages and wages owed, and for penalties, interest, costs and attorney's fees.
 6              71.          Accordingly, Plaintiff is entitled to one (1) hour of compensation at their
 7    regular hourly rate for each workday that the proper meal periods were not provided and one (1)
 8    hour of colnpensation at their regular hourly rate for each workday that the proper meal periods
      were not provided in penalty wages pursuant to California Laboi• Code § 226.7 and the Wage
      Order.
                72.          Plaintiff is further entitled to civil penalties under California Labor Code
      § 558 as follows: For the initial violation, Fifty Dollars ($50.00) for each pay period for which

13    the employee was underpaid, in addition to any amount sufficient to recover underpaid wages;

14    and, for each subsequent violation, One Hundred Dollars ($100.00) for each pay period for

15    which the employee was underpaid, in addition to any amount sufficient to recover underpaid

 16   wages.

 17                                     SIXTH CAUSE OF ACTION

 18                              Failure to Allow or Pay For Rest Periods

 19                   (California Labor Code §226.7, 558 & 1198, and Wage Order)

20                                  -By Plaintiff Against All Defendants-

 21             73.          Plaintiff realleges and incorporates herein by reference each and every

 22   allegation contained in the preceding paragraphs of this Complaint as though fully set forth

 23   herein.

 24             74.          At all times relevant herein, Defendants were required to provide Plaintiff

 25   with rest periods that comply with the California Labor Code and applicable regulations and

 26   IWC wage order, including California Labor Code § 226.7.

 27             75.          Defendants regularly failed to provide, and in fact denied, Plaintiff

 2s
      statutorily compliant rest periods.
                                                      14

                                                   Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 15 of 22 Page ID #:31




 1             76.           Defendants regularly staffed shifts in a way that did not allow Plaintiff to
 2    take or timely take mandated rest periods.
 3             77.           Plaintiff is informed and believes and based thereon alleges that
 4    Defendants willfully failed to pay Plaintiff proper rest period prelniuln wages for all non-
 5    compliant or missed rest periods. Plaintiff is informed and believes and based thereon alleges
 6    that Defendants' willful failure to provide all such rest period wages due and owing upon
 7    separation fi-om elnployment results in a continued payment of wages up to thirty (30) days
 8    froln the time the wages were due. Therefore, Plaintiff is entitled to compensation pursuant to
 9    California Laboi• Code § 203.
 lo            78.           Such a pattern, practice and uniform administration of unlawful corporate
11    policy regarding employee compensation as described herein creates an entitlement to recovery
 12   by Plaintiff for dalnages and wages owed, and for penalties, interest, costs and attorney's fees.
 13            79.           Plaintiff was regularly scheduled as a matter of uniform company policy

 14   to work, and in fact worked, without rest breaks in violation of California Labor Code §§ 226.7

 15   and 512 and the Wage Order, in that she was not permitted to take one (1) ten (10) minute rest

 16   break for every four (4) hours worked.

 17            80.           Accordingly, Plaintiff is entitled to one (1) hour of compensation at her

 18   regular hourly rate for each workday that the proper rest periods were not provided and one (1)

 19   hour of compensation at their regular hourly rate for each workday that the proper rest periods

 20   were not provided in penalty wages pursuant to California Labor Code § 226.7 and the Wage

 21   Order.

 22            81.           Plaintiff is further entitled to civil penalties under California Labor Code

 23   § 558 as follows: For the initial violation, Fifty Dollars ($50.00) for each pay period for which

 24   Plaintiff was underpaid, in addition to any arnount sufficieiit to recover underpaid wages; and,

 25   for each subsequent violation, One Hundred Dollars ($100.00) for each pay period for which

 26   Plaintiff was underpaid, in addition to any amount sufficient to recover.

 27
                                      SEVENTH CAUSE OF ACTION

 28
                                           Waiting Time Penalties
                                                       15

                                                   Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 16 of 22 Page ID #:32




  1                               (California Labor Code §§ 201-203 and 558)
  2                                   -By Plaintiff Against All Defendants-
  3               82.          Plaintiff realleges and incorporates herein by reference each and every
  4   allegation contained in the preceding paragraphs of this Complaint as though fully set forth
  5   I herein.
  6               83.          At all times relevant herein, Defendants were required to pay their
  7    employees all wages owed in a timely fashion during and at the end of their employment,
  8   pursuant to California Labor Code §§ 201 through 203.
  9               84.          Defendants failed to pay Plaintiff her final wages pursuant to California
 lo   Labor Code §§ 201 through 203, and accordingly owe waiting time penalties pursuant to
 11    California Labor Code § .203.
 12               85.          The conduct of Defendants and their agents and managerial employees as
 13   described herein was willful, and in violation of the rights of Plaintiff.
 14               86.          Plaintiff is informed and believes and based thereon alleges that
 15   Defendants' willful failure to pay wages due and owing to Plaintiff upon separation from
 16   employment results in a continued payment of wages up to thirty (30) days from the time the
 17   wages were due. Therefore, Plaintiff is entitled to compensation pursuant to California Labor

 18    Code § 203.

 19                                      EIGHTH CAUSE OF ACTION

 20                         Failure to Provide Accurate Itemized Wage Statements

 21                                (California Labor Code §§ 226(a), and 558)

 22                                   -By Plaintiff Against All Defendants-

 23               87.   Plaintiff realleges and incorporates herein by reference each and every allegation

 24   contained in the preceding paragraphs of this Complaint as though fully set forth herein.

 25               88.   At all times relevant hereto, California Labor Code § 226(a) provides, and

 26   provided, that every employer shall furnish each of its employees an accurate itemized wage

 27   statement in writing showing nine (9) pieces of information, including: (1) gross wages earned,

 28   (2) total hours worked by the employee, (3) the nuinber of piece-rate units earned and any
                                                        16

                                                    Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 17 of 22 Page ID #:33




  1   applicable piece rate if the employee is paid on a piece-rate basis, (4) all deductions, provided
 2    that all deductions made on written orders of the employee may be aggregated and shown as one
 3    item, (5) net wages earned, (6) the inclusive dates of the period for which the employee is paid,
 4    (7) the name of the employee and the last four digits of his or her social security number or an
  5   employee identification number other than a social security number, (8) the name and address of
  6   I the legal entity that is the employer, and (9) all applicable hourly rates in effect during the pay
 7    period and the corresponding number of hours worked at each hourly rate by the employee.
  8           89.     Defendants failed in their affirmative obligation to keep accurate payroll records
  9   reflecting the actual hours worked, and the amount of compensation due to Plaintiff.
 lo   Defendants, as a matter of policy and practice, did not maintain accurate records in violation of
 11   California Labor Code § 226.
 12           90.     For example, as a matter of policy and practice, among the violations of
 13   California Labor Code § 226, Defendants failed to keep accurate records reflecting total number
 14   of hours worked, rates of pay, rates of overtime pay (as a result of Defendants' failure to record
 15   proper overtime hours worked, and to properly calculate the overtime rate of pay), and daily or
 16   weekly overtime pay.       As a result, Defendants failed to provide true and accurate wage
 17   statements to Plaintiff, as required by California Labor Code § 226.

 18           91.     Such a pattern, practice and uniform administration of corporate policy as

 19   I described herein is unlawful and creates an entitlement to recovery by Plaintiff in a civil action

 20   for all dainages and/or penalties pursuant to California Labor Code § 226, including interest

21    thereon, penalties, reasonable attorney's fees, and costs of suit according to the mandate of

 22   California Labor Code § 226, in amount according to proof.

23            92.     Plaintiff is entitled to recover . from Defendants the greater of their actual

 24   damages caused by Defendants' failure to comply with California Labor Code § 226(a), or an

25    aggregate penalty not exceeding Four Thousand Dollars ($4,000.00).

26                                      NINTH CAUSE OF ACTION

27                                         Unfair Business Practices

2s                      (California Business and Professions Code §§ 17200,et seq.)
                                                       17

                                                    Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 18 of 22 Page ID #:34




  1                                 -By Plaintiff Against All Defendants-
  2          93.     Plaintiff realleges and incorporates herein by reference each and every allegation
  3   contained in the preceding paragraphs of this Complaint as though fully set forth herein.
  4          94.     Defendants, and each of them, have engaged in unfair business practices in
  5   California by practicing, employing and utilizing the employment practices outlined above,
  6   including but not limited to, requiring employees to perform the labor complained of herein
  7   without overtime compensation, regular compensation or minimum wage for all hours worked,
  8   failing to provide meal and rest breaks, and failing to provide itemized wage statements.
  9   Defendants' utilization of such unfair business practices constitutes unfair competition and
 lo   provides an unfair advantage over Defendants' competitors.
 11          95.     Plaintiff seek full restitution and disgorgement of monies, as necessary and
 12   according to proof, to restore any and all monies withheld, acquired and/or converted by the
 13   Defendants by means of the unfair practices complained of herein. Plaintiff seeks, on her own
 14   behalf and on behalf of the general public, the appointment of a receiver, as necessary. The acts
 15   complained of herein occurred, at least in part, within the last four (4) years preceding the filing
 16   of the original complaint in this action.
 17          96.     Plaintiff is informed and believes and on that basis alleges that, at all times herein

 18   mentioned, Defendants have engaged in unlawful, deceptive and unfair business practices, as

 19   proscribed by California Business and Professions Code §§ 17200, et seq., as set forth above,

 20   thereby depriving Plaintiff and other members of the general public the minimum working

 21   condition standards and conditions due to them under the California labor laws and the Wage

 22   Order as specifically described herein.

 23          97.     Plaintiff is further entitled to and do seek a declaration that the above-described

24    business practices are unfair, unlawful and/or fraudulent.

25                                     TENTH CAUSE OF ACTION:

26     WRONGFUL CONSTRUCTIVE DISCHARGE IN VIOLATION OF PUBLIC POLICY

27     [Violation of Cal. Lab. Code §§1102.5(c), Cal. Lab. Code §§232.5(c), and Cal. Govt. Code

28                                                §12940(h)]
                                                      18

                                                   Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 19 of 22 Page ID #:35




  1                                  -By Plaintiff Against All Defendants-
  2           98.     Plaintiff realleges and incorporates herein by reference each and every allegation
  3   contained in the preceding paragraphs of this Complaint as though fully set forth herein.
  4           99.     At all times herein mentioned California Labor Code §§1102.5 were in full force
  5   and effect and was binding on Defendants. California's Labor Code, §§ 1102.5 et seq. and
  6   223.5(c), prohibits employer retaliation against its employees for employees' disclosure to
  7   I others information about employers illegal actions.
  8           100.    California Public Policy may be violated by retaliating against an employee for
  9   I internal disclosure of "illegal, unethical or unsafe practices" which affect the public at large, not
 lo   merely the employer. Green v. Ralee Eng. Co. (1998) 19 C4th 66, 85 (complaining internally
 11   that company was shipping defective parts to airplane asselnblers which endangered airline
 12   passenger safety; Collzer v. Sup.Ct. (MCA, Inc.) (1991) 228 CA3d 1117, 1123 (reporting to
 13   lnanagement that company executives shipping promotional records at no charge were violating
 14   laws prohibiting bribery, kickbacks, embezzlement and tax evasion).

 15           101.    As set forth in lnore detail in the preceding paragraphs of this Complaint,

 16   Plaintiff made a complaint or disclosure to Defendants, and each of them, about Plaintiff's

 17   inability to take mandated rest periods due to Defendant's sclieduling, which was in violation of

 18   California Labor Code §§ 226.7, 512, and other California labor codes. Defendant ignored

 19   I Plaintiff's request for adequate relief and threatened to write her up if she did not take her

20    mandated breaks, even though Plaintiff was unable to take her mandated rest periods due to

21    Defendant's failure to schedule its employees to in a manner that offered Plaintiff adequate

22    relief to take breaks. Defendant then terminated Plaintiff's employment. This constituted a

23    constructive and wrongful termination, in retaliation of Plaintiff's complaint to Defendant

24    regarding the lack of relief during her shifts, in violation of California Public Policy.

25            102.    Prior to and including on or about March of 2018, Plaintiff had reasonable cause

26    to make, and made, complaints, and/or disclosed information to employees, managers,

27    supervisors or managing agents of Defendants of potential and/or actual compliance issues

28

                                                        19

                                                     Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 20 of 22 Page ID #:36




  1   and/or violations of State and/or Federal labor and employlnent and other laws including, but
  2   not liinited to, those that prohibit violation of California Labor Laws.
  3          103.    Defendants, and each of them, believed that Plaintiff did or might disclose
  4   information to a law enforcement or government agency, or to a person with authority over
  5   Plaintiff or another employee who has the authority to investigate, discover, or correct the
  6   violation or noncompliance, or would provide information to, or testify before, any public body
 7    conducting an investigation, hearing, or inquiry.
  s          104.    In retaliation for Plaintiff's disclosures to the Defendants that they were in
  9   violation of the aforementioned laws, as herein alleged, Defendants, and each of them, instead
 lo   terminated Plaintiff in violation of California Labor Code §1102.5. When Plaintiff was
 11   terminated, Plaintiff's complaints of violations of State and/or Federal law was a contributing
 12   factor and/or reason in Plaintiff's termination.

 13          105.    As a proximate result of the aforesaid acts of Defendants, Plaintiff has suffered

 14   actual, consequential and incidental financial losses, including without limitation, loss of salary

 15   and benefits, and the intangible loss of employment related opportunities in her field and

 16   damage to her professional reputation, all in an alnount subject to proof at the tilne of trial.

 17   Plaintiff claims such amounts as damages pursuant to California Government Code § 3287

 18   and/or § 3288 and/or any other provision of law providing for prejudglnent interest.

 19          106.    As a proximate result of the wrongful acts of Defendants, Plaintiff has suffered

20    and continues to suffer elnotional distress, huiniliation, mental anguish and embarrasslnent.

21    Plaintiff is informed and believes, and thereupon alleges, that she will continue to experience

22    said physical and emotional suffering for a period in the future not presently ascertainable, all in

23    an amount subject to proof at the time of trial.

24           107.    Defendants' conduct was at least a substantial factor in causing the harms to

25    Plaintiff, as described above.

26                                     ELEVENTH CAUSE OF ACTION

27                                       Failure to Provide Records

28
                               (California Labor Code §§ 226(c) and 1198.5)
                                                         20

                                                   Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 21 of 22 Page ID #:37




 1                                  -By Plaintiff Against All Defendants-
 2           108. . Plaintiff realleges and incorporates herein by reference each and every allegation
 3    contained in the preceding paragraphs of this Complaint as though fully set forth herein.
 4           109.    On July 26, 2019, through her counsel of record, Plaintiff provided a written
 5    demand for her employment records pursuant to Cal. Lab. C. §§ 226(c) & 1198.5 to Defendants.
 6           110.    Defendants were required to provide her records within, at most, 35 days. As of
 7    the date of the filing of this lawsuit, Defendants have still failed to provide Plaintiff her
 8    employment records and thus violated Cal. Lab. C. §§ 226(c) & 1198.5.
 9           111.    Plaintiff seeks an injunction and reasonable attorney's fees and costs for
 lo   Defendants' failure to comply.
11                                         PRAYER FOR RELIEF
12           WHEREFORE, Plaintiff prays for judgment for themselves and all others on whose

13    behalf this suit is brought against Defendants, jointly and severally, as follows:

14           A.      For compensatory damages in an amount according to proof with interest thereon;

15           B.      For economic and/or special damages in an amount according to proof with

 16                  interest thereon;

 17          C.      For payment of unpaid wages in accordance with California labor law;

 18          D.      For paylnent of penalties in accordance with California law;

 19          E.      For Defendants to be found to have engaged in unfair colnpetition in violation of

 20                  California Business and Professions Code §§ 17200, et seq.;

 21          F.      For all penalties permitted by California Labor Code § 558;

 22          G.      For Defendants to be ordered and enjoined to make restitution to Plaintiff and

 23                  disgorgelnent of profits from their unlawful business practices and accounting,

 24                  pursuant to California Business and Professions Code §§ 17203 and 17204;

 25          H.      For general damages, in an amount according to proof;

 26          I.      For special damages, in an amount according to proof;

 27
             J.      For loss of earnings, in an amount according to proof, with interest thereon

 28
             K.      For medical expenses and related items of expense, according to proof;
                                                       21

                                                   Complaint
Case 5:21-cv-00682-FMO-SHK Document 1-2 Filed 04/16/21 Page 22 of 22 Page ID #:38




  1       L.     For punitive and exemplary damages, in an amount according to proof
 2        M.     For interests, attorneys' fees and cost of suit under Labor Code §§ 226, 1194,
  3              1198.5, Code of Civil Procedure §1021.5, or any other stattute; and,
  4       N.     For all sucli other and further relief that the court may deem just and proper.
  5                                DEMAND FOR JURY TRIAL
  6       Plaintiff hereby demands a trial by jury.
  7

  8              Respectfully submitted this 19th day of February, 2021
  9
                                                 /'~          ~~_         -- •   - - _ .. •. .
                                         By
 lo                                           v Todd ~M. Friedman, Esq.
                                                Law Offices of Todd M. Friedman, P.C.
 11                                             Attorney for Plaintiff
 12

 13

 14

 15

 16

 17

 18

 19

20

21

22

23

24

25

26

27

28
                                                      22

                                               Complaint
